Exhibit 99.2 CONSOLIDATED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS RIDGEWOOD US HYDRO CORPORATION December 31, 2003 C O N T E N T S Page Report of Independent Certified Public Accountants 3 Consolidated Financial Statements Consolidated Balance Sheet 4 Consolidated Statement of Operations 5 Consolidated Statement of Changes in Stockholders’ Equity 6 Consolidated Statement of Cash Flows 7 Notes to Consolidated Financial Statements 8 - 19 Table of Contents REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To the Stockholders Ridgewood US Hydro Corporation We have audited the accompanying consolidated balance sheet of Ridgewood US Hydro Corporation (a Maryland corporation) as of December 31, 2003, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America as established by the American Institute of Certified Public Accountants.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ridgewood US Hydro Corporation as of December 31, 2003, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP Edison, New Jersey July 12, 2007 - 3 - Table of Contents Ridgewood US Hydro Corporation CONSOLIDATED BALANCE SHEET December 31, 2003 ASSETS Current assets Cash and cash equivalents $ 52,508 Accounts receivable 577,834 Notes receivable 3,800,000 Due from affiliates 3,601,394 Deferred income taxes - current portion 1,380,031 Prepaid and other current assets 138,435 Total current assets 9,550,202 Property, plant and equipment, net 1,378,010 Intangible assets, net 10,442,176 Goodwill 227,365 Total assets $ 21,597,753 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ 84,432 Long-term debt - current portion 4,312,723 Due to affiliates 335,529 Total current liabilities 4,732,684 Long-term debt - noncurrent portion 1,337,277 Deferred rent 134,720 Deferred income tax liability, net 3,582,739 Total liabilities 9,787,420 Commitments and contingencies Stockholders’ equity Common stock, no par value; 1,000 shares authorized and 100 shares issued and outstanding 20,257,307 Accumulated deficit (8,446,974 ) Total stockholders’ equity 11,810,333 Total liabilities and stockholders’ equity $ 21,597,753 The accompanying notes are an integral part of this statement. - 4 - Table of Contents Ridgewood US Hydro Corporation CONSOLIDATED STATEMENT OF OPERATIONS Year ended December 31, 2003 Power generation revenue $ 5,844,921 Cost of revenues 3,402,589 Gross profit 2,442,332 Operating expenses General and administrative expenses 1,140,792 Write-down of notes receivable 3,410,922 Write-down of equipment 29,616 Impairment of goodwill 6,432,924 Impairment of property, plant and equipment 188,653 Impairment of intangible assets 1,917,560 Total operating expenses 13,120,467 Loss from operations (10,678,135 ) Other income (expense) Interest income 53,064 Interest expense (204,173 ) Other expense, net (151,109 ) Net loss before income tax benefit (10,829,244 ) Income tax benefit (2,509,022 ) Net loss $ (8,320,222 ) The accompanying notes are an integral part of this statement. - 5 - Table of Contents Ridgewood US Hydro Corporation CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’
